L. HAND, Circuit Judge
(dissenting).
I cannot see any room for invention over Fusa and Bell. I agree that they are *295different, but there is no evidence that they had been tried and found wanting, or that the art had to wait for the patent in suit. So far as I can see, Fusa would have worked just as well; and, if there had developed difficulties in its operation, I should think that they could have been readily remedied. The real invention lay in two shells, joined by a hinge, and interlocking in such a way as to be untamperable without destruction. Of course I do not mean that no possible variation on that theme- could be an invention; but where the departure was in mechanical details, as here, I should have to be convinced by more impressive evidence that the earlier forms had been unsuccessful. Often the art contains earlier solutions as good as the last that succeeds; it seems to me that we ought to know that these have been tested and failed before we disregard them as anticipations.